Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
          Reasons for Allowance 
2.       The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “ wherein the BIOS code causes the processor to execute an update determination procedure of executing, after executing an initialization necessary for executing a determination procedure of determining whether the update setting acquired from the update setting retaining unit is updatable, the determination procedure, an update-time initialization procedure of executing, 
when a determination result by the update determination procedure is updatable, an initialization necessary for executing an update procedure of updating the currently used BIOS data stored on the BIOS flash to the substitution BIOS data read from the shared memory, a BIOS update procedure of executing the update procedure, 
when a determination result by the update determination procedure is updatable, a non-update-time initialization procedure of executing, 
when a determination result by the update determination procedure is not updatable, an initialization necessary for an operation of the information processing device, and 
a boot-loader call procedure of calling a boot loader when a determination result by the update determination procedure is not updatable.” in combination with other recited elements in independent claim 1. 

 “wherein the BIOS code causes the processor to execute an update determination procedure of executing, after executing an initialization necessary for executing a determination procedure of determining whether the update setting acquired from the update setting retaining unit is updatable, the determination procedure, an update-time initialization procedure of executing, 
when a determination result by the update determination procedure is updatable, an initialization necessary for executing an update procedure of updating the currently used BIOS data stored on the BIOS flash to the substitution BIOS data read from the shared memory, a BIOS update procedure of executing the update procedure, 

         when a determination result by the update determination procedure is not updatable, an initialization necessary for an operation of the information processing device, and 
         a boot-loader call procedure of calling a boot loader when a determination result by the update determination procedure is not updatable.”

4.     CHIU et al. (US Patent Application Pub. No: 20160147540 A1) teaches a server system is disclosed herein, which includes a first BIOS chip, a second BIOS chip, a platform controller, and a baseboard management controller; and the platform controller and the baseboard management controller are electrically connected to a first multi-way selector and a second multi-way selector, respectively.  CHIU discloses the first multi-way selector and the second multi-way selector are individually electrically connected to both the first BIOS chip and the second BIOS chip. CHIU suggests the disclosure can accomplish an aspect that when either of the first BIOS chip and the second BIOS chip fails in activating the server system, the server system can be automatically activated by the other BIOS chip. CHIU further discloses, by the baseboard management controller, a firmware of the fail-to-activate BIOS chip can be simultaneously updated, thereby improving security and reliability of the server system. However, CHIU doesn’t teach “wherein the BIOS code causes the processor to execute an update determination procedure of executing, after executing an initialization necessary for executing a determination procedure of determining whether the update setting acquired from the 
         when a determination result by the update determination procedure is updatable, an initialization necessary for executing an update procedure of updating the currently used BIOS data stored on the BIOS flash to the substitution BIOS data read from the shared memory, a BIOS update procedure of executing the update procedure, 
         when a determination result by the update determination procedure is updatable, a non-update-time initialization procedure of executing, 
         when a determination result by the update determination procedure is not updatable, an initialization necessary for an operation of the information processing device, and 
         a boot-loader call procedure of calling a boot loader when a determination result by the update determination procedure is not updatable.”

5.         Independent claims 11 and 12 recites limitations similar to those noted above for independent claim 1, is considered allowable for the same reasons noted above for claim 1.

6.         Dependent claims 2-9 and 13-20 recites limitations similar to those noted above for independent claims 1,11 and 12 are considered allowable for the same reasons noted above for claims 1,11 and 12.



                                       Conclusion
                             RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                      References Considered Pertinent but not relied upon
         Das Sharma et al. (US Patent Application Pub. No: 20180329855 A1) teaches a port of a computing device is to communicate with another device over a link, the port including physical layer logic of a first protocol, link layer logic of each of a plurality of different protocols, and protocol negotiation logic to determine which of the plurality of different protocols to apply on the link. Das Sharma discloses the protocol negotiation logic is to send and receive ordered sets in a configuration state of a link training state machine of the first protocol, where the ordered sets include an identifier of a particular one of the plurality of different protocols. Das Sharma suggests the protocol negotiation logic is to determine from the ordered sets that a link layer of the particular protocol is to be applied on the link. 


  Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181